Order entered February 7, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00888-CV
                              No. 05-21-00889-CV
                              No. 05-21-00890-CV

                    IN RE RAYMOND D. ALLEN, Relator

         Original Proceedings from the Criminal District Court No. 2
                            Dallas County, Texas
     Trial Court Cause Nos. F21-75901-QI, F21-75902-QI &F21-58591-HI

                                    ORDER
                   Before Justices Molberg, Reichek, and Smith

      Based on the Court’s opinion of this date, we DISMISS these cases for want

of jurisdiction.


                                           /s/   CRAIG SMITH
                                                 JUSTICE